DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-10 and 14- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 6,453,989).  Regarding claims 1 and 15, Watanabe discloses (figures 1, 2,4 and figure A shown below) a heat exchanger comprising a flat tube (11), each flat tube comprising two plates (21,22) opposite to each other, a fluid passage is formed between two plates, a turbulence structure (24) is formed in the fluid passage, the turbulence structure has a gradually expanding portion (formed by combination of first curved surface and second surface and circular arc  by third curved surface) is located downstream of the gradually expanding portion along the flow direction of the fluid. 
Regarding claims 2 and 16, Watanabe discloses (figure 2) that the turbulence structure (24, 25)) comprises a convex hull, and the convex hull is provided on at least one of the two plates (20,22).  Regarding claims 3 and 17, Watanabe discloses (figure A) that the convex hull comprises a first curved surface, a second curved surface, and a third curved surface, wherein the first curved surface and the second curved surface form the gradually expanding portion, and the third curved surface forms the gradually narrowing portion.  Regarding claims 5 and 19, Watanabe discloses (figure A) that the third curved surface protrudes towards an outer side direction of the convex hull.  Regarding claims 6 and 20, Watanabe discloses (figure A)  that the first curved surface and the second curved surface are in a circular arc transition. Regarding claim 7, Watanabe discloses a length of the convex hull (24,25) is d2 along the flowing direction of the fluid, and a width of the convex hull is d1 along a flowing direction perpendicular to the fluid, wherein a value of d1/d2 is in a range of 0.7 to 3.73.  Regarding claim 8, Watanabe discloses (figures 2 and 4) that at least one of the two plates provided with a plurality of convex hulls (24,25).  Regarding claim 9, Watanabe discloses (figures 2 and 4) that the plurality of the convex hulls (24,25) are arranged on the at least one plate of the two plates in an array. 
Regarding claim 10, Watanabe discloses (figures 11a) that a transverse spacing of the convex hull is (p1), a longitudinal spacing of the convex hulls is p2, along a gas flow direction in the heat exchange flat tube, a distance between two adjacent convex hulls in the plurality of the convex hulls is the longitudinal spacing and along a direction perpendicular to the gas flow in the heat exchange flat tube, a distance between the two adjacent convex hulls in the plurality of convex hulls is the transverse spacing wherein a value of P1/P2 is 4.5/3.65 =1.23, which is in a range of 0.7 to 3.73.  Regarding claim 14, Watanabe discloses (figures 2 and 4) that the convex hull (24,25) has a top surface in a direction perpendicular to the flow direction of the fluid, and the top surface is circular or oval.


    PNG
    media_image1.png
    526
    689
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 4 with limitations shown.

Alternatively, claims 1,2 and 7 are rejected as different interpretation as drawn out in figure B shown below:
Regarding claim 1, Watanabe discloses (figures 1 and  B shown below) a heat exchanger  flat tube (11), each flat tube comprising two plates (21,22) opposite to each other, a fluid passage is formed between two plates, a turbulence structure (24,25) is formed in the fluid passage, the turbulence structure has a gradually expanding portion (formed by combination of first curved surface and second surface) and a gradually narrowing portion (formed by third curved surface) both an extension direction of the 
Regarding claim 2, Watanabe discloses (figure 2) that the turbulence structure (24, 25) comprises a convex hull, and the convex hull is provided on at least one of the two plates (20,22).  
Regarding claim 7, Watanabe discloses (column 7, line 15) a length of the convex is d1 along the flowing direction of the fluid (B) and a width of the convex hull is d2 along a flowing direction perpendicular to the fluid (B), wherein a value of d2/d1 is 2-3, which is well within the claimed range 0.7 to 3.73.  

    PNG
    media_image2.png
    483
    732
    media_image2.png
    Greyscale

Figure B: the modified figure corresponds to figure 4 with limitations shown.

Claims 1-6,8,9, and 14- 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M Giovanni (FR 741539).  Regarding claims 1 and 15, Giovanni discloses (figure 14 and figure C shown below) a heat exchanger comprising a flat tube (10), each flat tube comprising two plates  opposite to each other, a fluid passage is formed between two plates, a turbulence structure (4,5,6) is formed in the fluid passage, the turbulence structure has a gradually expanding portion (formed by combination of first curved surface and second surface and circular arc transition, shown in figure C as 4 is bigger than 5, which is bigger than 6 in A direction) and a gradually narrowing portion (formed by third curved surface, at the diameter section of 4 to the end of 4) both an extension direction of the gradually expanding portion and an extension direction of the gradually narrowing portion are consistent with a flow direction of a fluid (A), and the gradually narrowing portion (formed by third curved surface) is located downstream of the gradually expanding portion along the flow direction of the fluid. 
Regarding claims 2 and 16, Giovanni discloses (figure 14) that the turbulence structure (4,5,6) comprises a convex hull, and the convex hull is provided on at least one of the two plates.  Regarding claims 3 and 17, Giovanni discloses (figure C) that the convex hull comprises a first curved surface, a second curved surface, and a third curved surface, wherein the first curved surface and the second curved surface form the gradually expanding portion, and the third curved surface forms the gradually narrowing portion. Regarding claims 4 and 18, Giovanni disclose (figure C) both the first curved surface and the second curved surface protrude towards an inner side direction of the convex hull. Regarding claims 5 and 19, Giovanni discloses (figure C) that the third Regarding claims 6 and 20, Giovanni discloses (figure C)  that the first curved surface and the second curved surface are in a circular arc transition.  Regarding claim 8, Giovanni discloses (figure 14) that at least one of the two plates provided with a plurality of convex hulls (4,5,6).  Regarding claim 9, Giovanni discloses (figure 14) that the plurality of the convex hulls (4,5,6) are arranged on the at least one plate of the two plates in an array. 
Regarding claim 14, Giovanni discloses (figures 2 and 4) that the convex hull (top of 4,5,6) has a top surface in a direction perpendicular to the flow direction of the fluid, and the top surface is circular or oval.

    PNG
    media_image3.png
    816
    1089
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sugawara et al. (US 5,560,425).  Regarding claims 12 and 13 Watanabe substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a height of the convex hull is in a range of 0.5 mm to 1.2 mm (claim 12) and a thickness of the plate is in a range of 0.3mm to 1.0mm (claim 13).  Watanabe discloses (column 9, lines 59-63 and figures 16, 20) a heat exchanger flat tube (5) that has a wall thickness of 0.4mm, which is well within the claimed range 0.3mm to 1.0mm and the height of the convex hull (50) is 5.5 mm (t/2, the height of the convex hull is haft of the inner tube thickness t since the convex hull height is half of t so that the convex hulls on two side abut each other) for a purpose of obtaining a heat .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art or record either taken singularly or in combination fails to disclose the intersection lines and the incoming angle as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (US 5,996,633) discloses a heat exchanging conduit tube.
Brunner et al. (US 10,520,261) discloses a flat heat pipe.
Wei et al. (US 10,274,261) discloses a heat exchanging board.
O’Donnell et al. (US 8,459,342) discloses a heat exchanger with integral restricting and turbulating structure.
Harvard et al (US 6,945,320) discloses a tubular heat exchanger with offset interior dimples.
Shimoya (US 6,595,273) discloses a heat exchanger.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.